Citation Nr: 0208419	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-17 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

In April 2001, the Board remanded the case to the RO for 
additional development, including a new VA examination. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's PTSD is manifested by symptoms of 
depression, anxiety, anger, frequent intrusive recollections, 
sleep difficulties, panic attacks and difficulties in 
maintaining social and work relationships, productive of no 
more than occupational and social impairment with 
deficiencies in most areas, including work.


CONCLUSION OF LAW

The criteria for an increased rating of 70 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an increased rating for PTSD and its duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete this claim under the Veterans 
Claims Assistance Act of 2000, codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  By virtue of the rating decision, statement of the 
case, supplemental statements of the case, and letters issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the reasons and bases for 
the VA denial, the information and evidence necessary to 
substantiate the veteran's claim, as well as the applicable 
law.  The veteran was afforded a VA examination, and the RO 
made reasonable efforts to obtain relevant records adequately 
identified by the veteran.  No additional outstanding 
evidence has been identified.

The veteran contends that he is entitled to an increased 
rating for PTSD on the basis that his current symptoms are 
more reflective of a higher rating than the 30 percent 
currently assigned.  Historically, a February 1998 rating 
decision granted service connection for posttraumatic stress 
disorder and assigned a 10 percent rating effective May 22, 
1997.  A May 1998 rating decision awarded an increased rating 
of 30 percent, effective May 22, 1997.  The veteran appealed 
this decision, and in a September 1999 decision, the Board 
determined that the evidence of record did not establish 
entitlement to a rating in excess of the 30 percent currently 
assigned.

In December 1999, the veteran filed a reopened claim for an 
increased rating for his service-connected PTSD.  The April 
2000 rating decision on appeal continued the 30 percent 
rating for PTSD.  

Disability evaluations are determined by the application of 
the Schedule of Ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Reports of evaluation by a private licensed psychologist, in 
October 1999 and December 1999, reveal that when seen, the 
veteran appeared reserved and dignified, and displayed little 
emotion, even when describing events that disturbed him.  He 
complained of persistent anxiety and depression.  He was 
divorced, lived alone, and had been employed by the U.S. 
Postal Service since 1985.  He described a state of constant 
tension and anxiety, punctuated by severe panic attacks and 
episodes of depression.  He indicated he was always on alert.  
He described panic attacks of two or more times a week, which 
lasted 20 or 30 minutes.  He reported difficulty sleeping due 
to nightmares of combat three to four times a month.  His 
social contacts were described as limited to his children.  
He denied past or current suicidal thoughts or attempts.  He 
described being tense and irritable on the job, and of having 
arguments with his supervisor.  He complained of forgetting 
things.  He attended university classes part-time.  

On testing, it was noted that the veteran demonstrated verbal 
reasoning abilities better than his nonverbal.  He exhibited 
broad deficiencies in most areas of memory functioning and 
was characterized as having significantly impaired memory 
functioning.  The examiner summarized that the veteran had 
recurrent and severe episodes of depression and intense 
anxiety that have interfered considerably with his ability to 
function in daily life.  It was noted that both test and 
interview material indicated the veteran's PTSD symptoms had 
significantly affected social, emotional, cognitive and 
occupational functioning.  The effects on his social life 
were described as severe.  The effects on his cognitive and 
occupational functioning were considered less than severe, 
but still illustrated by impaired concentration and memory.  
The overall impression was a constant state of anxiety.  The 
diagnoses were PTSD and major depressive disorder without 
psychotic features.  His Global Assessment of Functioning 
(GAF) scale score was 45.


Treatment records from the Westside VA medical center (VAMC), 
dated from October 1998 to August 2000, show the veteran 
reported having less stressful day to day activities now that 
he was at his own apartment and not involved in caring for 
his children after school.  He indicated having enjoyed 
seeing his children on the weekends.  In February 1999, the 
veteran indicated he had community interests that he 
participated in independently.  In April 1999, it was 
reported that he was not taking any psychiatric medications 
at that time, that he worked full time at the post office, 
and that he had a strong commitment to his children.  His GAF 
score was 51.  In July 2000, the veteran reported that he had 
completed his course work for his Bachelor's degree, and that 
he was very pleased with his accomplishment.

In a statement dated in November 2000, a VA psychiatrist 
reported the veteran continued to attend weekly group and 
individual psychotherapy.

A videoconference hearing was held at the RO in November 
2000.  The veteran testified that his PTSD symptoms caused a 
strain on his relationship with his children, resulting in 
them having been taken away from him and sent to live with 
their mother.  His son's misbehavior caused him to exhibit 
increased anger and suffer from panic attacks.  He also 
testified that he no longer maintains a regular relationship 
with his children, and had not seen his son in quite some 
time.  With regard to his employment, the veteran stated that 
he has had problems at work and rarely interacts with others, 
with the exception of going to the lunchroom.  He also stated 
that he does not have much of a social life and without 
having his children around, it has caused him to have even 
more restricted contact with other people.

Also submitted were treatment records from VAMC Westside 
dated July 2000 to June 2001.  The veteran stated in August 
2000 that he was worried about what to do on his free time, 
since he had completed his schoolwork.  He stated that he 
would like to do an internship and was encouraged to 
participate in community activities.  In September 2000, the 
veteran was noted to have full-time employment, completed his 
college degree, and was committed to his two young children.  
He was also not suffering from any substance abuse as well.  
He was also noted to be often depressed and isolated.  
Medically, he was suffering from chronic joint pain, upper 
arm problems and shoulder problems.  He was noted to have a 
GAF score of 51.  Subsequent sessions note the veteran to 
have been anxious about succeeding at work, and worried about 
his brother who was undergoing kidney dialysis.  

The veteran underwent a VA examination in July 2001.  The 
examiner noted having reviewed the veteran's medical and 
psychiatric records.  The veteran stated that he began to 
have symptoms and flashbacks about his war experiences 
shortly after he left service, which are now continuing and 
increasing to almost several times a week.  He complained 
that frequent intrusive recollections pertaining to being 
wounded keeps him up at night and provides difficulty in 
relationships and difficulty in dealing with his anger.  He 
reported he avoids any triggers to his symptoms.  The veteran 
indicated he attends therapy at the VAMC Westside, but was 
not taking any medication at the present time.  He denied any 
alcohol or drug abuse problems and reported no active medical 
problem at the present time.  The veteran indicated he was 
working full time as a truck driver.  

On mental status examination, it was noted the veteran's eye 
contact was appropriate.  He was alert and well oriented to 
time, place and person.  There was no evidence of paranoia, 
delusions, hallucinations and no evidence of suicidal or 
homicidal ideations, plans, impulses or tendencies.  His 
affect was constricted in range, his mood was anxious and 
tense, his judgment was appropriate and his insight was very 
limited.  The veteran was able to handle his own finances.  
The diagnosis was Axis I, PTSD, chronic; Axis II, none; Axis 
II, none; Axis IV, psychosocial stressors, social withdrawal, 
difficulty in dealing with relationships and difficulty in 
maintaining anger; Axis V, GAF score of 55.  The veteran was 
noted to be employable and was currently working full-time.  
The examiner specified that the GAF score reflected the 
impact of the veteran's psychopathology on his level of 
functioning.  The examiner also noted that there was only one 
mental diagnosis for the veteran, that being PTSD only.

A statement from the veteran's private psychologist dated 
October 2001 indicated that the physician, since her last 
report in 1999, had conducted a reassessment of the veteran.  
The veteran continued to average only 4-5 hours of sleep a 
night.  He reported his mood to be about the same, being 
severely depressed and experiencing panic attacks 2 to 3 
times a week.  The veteran stated that he continued to have 
conflicts with his supervisors and spends most of his time 
alone.  It was noted that his symptoms of depression had 
worsened and he felt increasingly hopeless, and that his 
anxiety and irritability appeared to be escalating.  As a 
result, his occupational adjustment and social functioning 
appeared to have become less effective and more problematic.  
It was noted that the effects of his psychiatric disorders on 
his ability to maintain an adequate level of adaptation to 
his environment, and to manage the stresses and obligations 
of daily life were severe.

A statement was submitted from a Westside VAMC nurse, dated 
November 2001.  The nurse noted that the veteran had reported 
that employment was increasingly difficult for him.  

A statement dated January 2002 from the veteran's union 
steward stated that he had known the veteran for quite some 
time and that during that period he had intervened in several 
work disputes involving the veteran.  He also noted that the 
veteran had a tendency to become extremely agitated over 
issues that seemed minimal at best.  Otherwise the veteran 
was a very polite individual except for when he became upset.

Given the evidence as outlined above, the Board must look to 
the Schedule for Rating Disabilities to determine the 
appropriate disability evaluation.  Diagnostic Code 9411 of 
38 C.F.R. § 4.130 sets forth the criteria for evaluating 
PTSD.  Total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  To obtain a 70 percent 
evaluation, there must be symptoms reflecting occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation, obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

To obtain a 50 percent evaluation, there must be symptoms 
reflecting occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

For a 30 percent evaluation there must be symptoms reflective 
of occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Based on the above, the Board finds that the veteran's 
symptoms most closely approximate the criteria for a 70 
percent evaluation.  Specifically, the veteran experiences a 
frequently depressed mood, panic and anxiety symptoms, and 
problems sleeping with flashbacks, which occur several times 
a week.  The veteran does also state that he spends most of 
his time alone, especially to avoid any triggers to his 
symptoms.  Although the treatment records indicated a history 
of maintaining a good relationship his children, such 
relationship improved for the better when he no longer had to 
pick them up from school and only saw them on weekends.  
Also, the veteran testified in his Board hearing that he no 
longer maintains a regular relationship with his children, 
especially with his son.  The statement from the veteran's 
union representative also stated that the veteran often had 
difficulty in work-related situations which required third-
party intervention.  The VA examination indicated the veteran 
to be fully oriented with appropriate judgment, but with an 
affect constricted in range, anxious and tense mood and very 
limited insight.  While it was also noted in the medical 
records that the veteran was able to complete his studies and 
receive a college degree, it was also noted that he was 
having difficulties with applying his degree towards any 
career opportunities.  During the rating period on appeal, 
the veteran exhibited GAF scale scores of 45, 51 and 55.  
These scores are reflective of moderate to serious symptoms.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  When his 
complaints and examination findings are compared to the 
schedular criteria for PTSD, the Board finds that the 
evidence more nearly approximates the level of disability 
contemplated by a 70 percent evaluation.  Therefore, the 
Board finds that the evidence supports an increased 70 
percent evaluation for the veteran's PTSD.  As the veteran 
remains employed and maintains a relationship with family, 
total occupational and social impairment has not been 
demonstrated so as to warrant a 100 percent schedular rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1) (2001).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected PTSD has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization beyond that which has been discussed herein 
so as to render impractical the application of the regular 
rating schedule standards.  Indeed, the 70 percent evaluation 
awarded contemplates difficulty with employment.  In the 
absence of such factors, the Board finds that the criteria 
for referral of this case for consideration of assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for an assignment of a rating of 70 percent 
disabling for PTSD having been met, the appeal is granted, 
subject to the applicable law and regulations governing the 
payment of monetary benefits.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

